Name: 90/156/EEC: Commission Decision of 19 March 1990 concerning animal health conditions and veterinary certification for imports of fresh meat from Madagascar
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  Africa;  animal product;  means of agricultural production;  tariff policy
 Date Published: 1990-04-04

 Avis juridique important|31990D015690/156/EEC: Commission Decision of 19 March 1990 concerning animal health conditions and veterinary certification for imports of fresh meat from Madagascar Official Journal L 089 , 04/04/1990 P. 0013 - 0016 Finnish special edition: Chapter 3 Volume 32 P. 0104 Swedish special edition: Chapter 3 Volume 32 P. 0104 *****COMMISSION DECISION of 19 March 1990 concerning animal health conditions and veterinary certification for imports of fresh meat from Madagascar (90/156/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat or meat products from third countries (1), as last amended by Directive 89/227/EEC (2), and in particular Article 16 thereof, Whereas, following a veterinary mission of the Community it appears that Madagascar is free from foot-and-mouth disease and does not practise vaccination against this disease; Whereas, however, exotic foot-and-mouth disease virus exists on the African continent and there is a risk of introduction into the said country; Whereas the central veterinary authorities of Madagascar have undertaken to inform the Member States and the Commission by telex or telegram, within 24 hours at the latest of the confirmation of the occurrence of any outbreak of foot-and-mouth disease therein; Whereas animal health conditions and veterinary certification must be adopted according to the animal health situation of the country concerned; Whereas measures must be adopted to avoid the slaughter in an establishment of animals reacting positively to a tuberculosis test at the same time as animals whose meat is destined for the EEC market; Whereas this decision will be reviewed in the light of the developing animal health situation in Madagascar and in particular of the possible appearance of foot-and-mouth disease and of a change in the non-vaccination policy; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall authorize the importation from Madagascar of fresh meat from deboned carcases of bovine animals conforming to the guarantees laid down in an animal health certificate which accords with the Annex hereto and which must accompany the consignment. This meat shall not enter the importing Member State's territory for at least 21 days from the date of slaughter. 2. Member States shall not authorize the importation of categories of fresh meat from Madagascar other than those mentioned in paragraph 1. Article 2 This Decision shall not apply to imports of glands and organs, including blood, authorized by the country of destination for pharmaceutical manufacturing purposes. Article 3 This Decision is addressed to the Member States. Done at Brussels, 19 March 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 93, 6. 4. 1989, p. 25. ANNEX ANIMAL HEALTH CERTIFICATE for fresh meat (1) from deboned carcasses (2) of bovine animals from Madagascar Reference No of the public health certificate: Ministry: Department: Reference: (Optional) I. Identification of meat Meat (3) of: Bovine animals Nature of cuts (4): Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meat Address and veterinary approval number of the approved slaughterhouse: Address and veterinary approval number of the approved cutting plant: III. Destination of meat The meat will be sent from: (place of loading) to: (country and place of destination) by the following means of transport (5): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. the fresh deboned carcase meat described above: (a) originates from cattle which: - were born and reared in Madagascar, - on the way to the slaughterhouse and while awaiting slaughter therein did not come into contact with animals not satisfying the requirements laid down in the Decisions of the European Economic Community currently in force as regards export of their meat to a Member State, and if they were conveyed by vehicle or container, the latter was cleaned and disinfected before loading, - when subjected to an ante-mortem health inspection at the slaughterhouse during the 24 hours preceding slaughter, which included examination of the mouth and feet, showed no symptom of foot-and-mouth disease. - have reacted negatively to an official intradermal tuberculosis test carried out in the three months before slaughter in accordance with Annex B of Council Directive 64/432/EEC (1) as last amended by Directive 89/662/EEC (2); (b) was obtained in a slaughterhouse in which no case of exotic foot-and-mouth disease has been detected for at least three months; (c) has been kept strictly separate from meat and offals not conforming to the requirements for export to a Member State laid down in the Decisions of the European Economic Community currently in force; (d) has had the major accessible lymphatic glands removed; (e) originates from carcases which were matured at an ambient temperature of more than + 2 °C for at least 24 hours after slaughter and before the deboning; (f) originates from cattle which were slaughtered between and (dates of slaughter). 2. During the period between arrival of the cattle at the slaughterhouse and completion of the packing of the meat of the same cattle for export to a Member State, in boxes or cartons, no animal or meat not conforming to the requirements laid down in the Decisions of the European Economic Community currently in force as regards export of meat to a Member State was present in the slaughterhouse or cutting plant. 1.2.3 // // Done at , // on // // // (Seal) (Signature of official veterinarian) (Name in capital letters and qualifications of signatory) (1) Fresh meat: all parts of domestic bovine animals fit for human consumption which have not undergone any preserving process; however, chilled and frozen meat shall be considered to be fresh meat. (2) Carcase: the whole body of a slaughtered animal after bleeding, evisceration, removal of the limbs at the carpus and tarsus, removal of the head, tail and mammary gland and in addition, in the case of bovine animals, after skinning. (3) Only fresh deboned carcase meat of bovine animals from which the major accessible lymphatic glands have been removed is authorized for importaction. (4) Fresh carcase meat is authorized for importation only if all bones have been removed. (5) For railway wagons or lorries, the vehicle registration number should be stated, for aircraft the flight number and for vessels the name. (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 395, 30. 12. 1989, p. 13.